In re Robinson, Eduardo; — Plaintiff; applying for supervisory and/or remedial writs, Parish of Orleans, Criminal District Court Div. G, Nos. 279-499;
Granted for the sole purpose of transferring the petition to the district court with instructions to the district judge to act on relator’s application for post-conviction relief filed via certified mail on August 25, 1998. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.
JOHNSON, J., not on panel.